      Case 2:21-cv-00537-ECM-JTA Document 7 Filed 09/13/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


ADAM JAMES HURST, # 325952,                )
                                           )
      Plaintiff,                           )
                                           )
v.                                         ) CIVIL CASE No. 2:21-cv-537-ECM
                                           )             (WO)
STATE OF ALABAMA, et al.,                  )
                                           )
      Defendants.                          )

                                       ORDER

      On August 17, 2021, the Magistrate Judge entered a Recommendation (doc. 6) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED, and

the Motion for Class Certification (doc. 1) is DENIED. It is further

      ORDERED that this case is referred back to the Magistrate Judge for further

proceedings.

      Done this 13th day of September, 2021.

                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
